Case 4:19-cv-00668-JED-FHM Document 30 Filed in USDC ND/OK on 10/26/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA

  FRANCISCO DIAZ,                                    )
  VICENTE GONZALEZ,                                  )
  and PAUL MARTIN,                                   )
                                                     )
                 Plaintiffs,                         )
                                                     )
                 v.                                  )       Case No. 19-CV-668-JED-FHM
                                                     )
  CYPRESS ENERGY MANAGEMENT                          )
  TIR, LLC, and TULSA INSPECTION                     )
  RESOURCES, LLC,                                    )
                                                     )
                 Defendants.                         )

                                                ORDER

         This employment action comes before the Court on the defendants’ motion (Doc. 15) to

  compel arbitration as to Plaintiffs Francisco Diaz and Vicente Gonzalez. The defendants argue that

  Plaintiffs Diaz and Gonzalez are contractually obligated to arbitrate their claims. Both Diaz and

  Gonzalez signed employment agreements in which they agreed that “any dispute, controversy or

  claim arising out of or related to in any way to [sic] the parties’ employment relationship . . . shall

  be submitted to and decided by binding arbitration in Tulsa, Tulsa County, Oklahoma.” (Docs. 15-

  1, 15-2 ¶ 4). The defendants’ motion to enforce this provision is unopposed. (See Doc. 17).

         Accordingly, the defendants’ motion to compel arbitration (Doc. 15) is granted. The case

  is hereby stayed pending arbitration under the terms of the agreement, and the Clerk shall

  administratively close this case until further order of the Court.

         SO ORDERED this 26th day of October 2020.
